Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 11-17 are allowed in view of amendment and argument filed on 08/16/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean McGinn on 08/25/2022.

The application has been amended as follows:  Withdrawn claims 8-10 are cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Umemori (US 20170058385)
Umemori discloses Inventive Example 4 consists of C, Si, Mn, Cr, Mo and V all within presently claimed ranges except N. 
It is noted Umermori discloses soaking treatment at 1030 C for 45 minutes (paragraphs [0086][0092]) is considered a part of quenching.  However, applicant discloses in instant PGPUB paragraph [0105] that state after quenching and tempering refers to a state after (a) soaking at 1030 C +/- 20 C for 45 minutes +/- 15 min and then quenching at a cooling rate of 9 C/min to 30 C/ min and (b) performing twice temperature of soaking at 540 C to 600 C for 1 hour and then air cooling.   In other words, applicant’s soaking treatment is before the quenching and tempering.
Hence, Umemori discloses a substantially different process as instant application with respect to soaking treatment.
In addition, applicant has demonstrated unexpected result of soaking treatment in a state before the quenching and the tempering by comparative example 13 of Table 2.  Instant PGPUB Paragraph [0199] further discloses due to the soaking treatment is not performed, coarse crystallized carbide remains and the amount of solid solution C and the amount of fine (Mo, W) carbide are small.  And the hardness change is large.
Since Umemori discloses a substantially different process from instant application with respect to soaking treatment and applicant has demonstrated unexpected result of soaking treatment with comparative example 13, a prima facie case of obviousness based on inherency cannot be established.
No prior art can be found to disclose instant claimed steel consisting of claimed elemental ranges with claimed structure properties and hardness change.
Hence, instant claims 1-7 and 11-7 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733